Citation Nr: 1214562	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  08-01 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for service-connected
status post-operative Achilles tendon repair of the left ankle, prior to August 18, 2010.

2. Entitlement to an initial rating in excess of 20 percent for service-connected
status post-operative Achilles tendon repair of the left ankle, from August 18, 2010.

3. Entitlement to an initial rating in excess of 10 percent for service-connected
residual scar associated with Achilles tendon repair of the left ankle.
 

REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to January 1981 and from February 1983 to December 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In July 2010, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development, and it now returns to the Board for appellate review. 

In April 2010, the Veteran testified at a personal hearing before the undersigned, sitting at the RO.  A transcript of the hearing is associated with the claims file.

The August 2004 rating decision granted service connection for status post-operative Achilles tendon repair of the left ankle and assigned an initial 10 percent rating.  A February 2012 rating decision assigned a 20 percent rating for the service-connected left ankle disability, as well as a separate 10 percent rating for an associated scar, both effective August 18, 2010.  However, as these ratings are less than the maximum benefit available, the appeal is still pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The Veteran also appealed the denial of service connection for a right ankle disability.  However, this claim was granted by the AOJ in the February 2012 rating decision.  Accordingly, this issue is no longer before the Board.  


FINDINGS OF FACT

1. Prior to August 18, 2010, service-connected status post-operative Achilles tendon repair of the left ankle was manifested by moderate limitation of motion of the ankle to 10 degrees dorsiflexion and 25 degrees plantar flexion without ankylosis, astragalectomy, excessive interference with employment, or the need for frequent hospitalization. 

2. From August 18, 2010, service-connected status post-operative Achilles tendon repair of the left ankle is manifested by marked limitation of motion of the ankle to 1 degree dorsiflexion and 15 degrees plantar flexion with pain, without ankylosis, excessive interference with employment, or the need for frequent hospitalization. 

3. Service-connected residual scar associated with service-connected
status post-operative Achilles tendon repair of the left ankle is manifested by a painful scar measuring 6 cm X 0.4 cm for a total area of less than 6 sq. cm,  
without skin breakdown, adherence, tissue loss, elevation, depression, induration, or inflexibility.  


CONCLUSIONS OF LAW

1. Prior to August 18, 2010, the criteria for an initial rating in excess of 10 percent have not been met for service-connected status post-operative Achilles tendon repair of the left ankle, and there is no evidence to warrant referral for consideration of the rating on an extra-schedular basis.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5271 (2011).

2. From August 18, 2010, the criteria for an initial rating in excess of 20 percent have not been met for service-connected status post-operative Achilles tendon repair of the left ankle, and there is no evidence to warrant referral for consideration of the rating on an extra-schedular basis.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5271 (2011).

3. The criteria for an initial rating in excess of 10 percent have not been met for service-connected residual scar associated with service-connected status post-operative Achilles tendon repair of the left ankle.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Stegall Considerations

The Board observes that this case was remanded by the Board in July 2010.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The purpose of the remand was to achieve further development of the claim, namely to obtain VA treatment records and to schedule another VA examination.  A review of the post-remand record shows that up-dated VA treatment records were added to the claims file and that VA orthopedic and scar examinations were performed in August 2010.  Therefore, the Board determines that the RO/AMC substantially complied with the Board's orders in the July 2010 remand, and that the Board may now proceed with adjudication of the claims.

II. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

VA must inform a claimant about the information and evidence not of record that is necessary to substantiate the claims, the information and evidence that VA will seek to provide, and the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, the Court, in the consolidated appeal of Dingess/Hartman v. Nicholson, held that VCAA notice requirements also apply to the evidence considered in determinations of the degree of disability and effective date of the disability once service connection has been established.  19 Vet. App. 473 (2006).

VCAA notice must be provided before the initial unfavorable AOJ decision on the claims for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the Veteran was provided with VCAA notification letters in February 2004 and May 2004; however, neither letter indicates it was in reference to the service-connected left ankle disability.  The first letter relevant to the initial rating claims was sent in December 2011.  

Nevertheless, the Board notes that initial rating claims are generally considered to be a "downstream" issue from the original grant of benefits.  VA's General Counsel issued an advisory opinion holding that separate notice of VA's duty to assist the Veteran and of his concomitant responsibilities in the development of his claim involving such downstream issues is not required when the Veteran was provided adequate VCAA notice following receipt of the original claim.  See VAOPGCPREC 8-2003.  Further, where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  See Goodwin v. Peake, 22 Vet. App. 128 (2008), citing Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  In this case, the Veteran has not alleged that he has suffered any prejudice as to the lack of pre-adjudicatory notice specific to the initial rating claim.  

Further, the Board notes that no duty to assist arises upon receipt of a Notice of Disagreement.  38 C.F.R. § 3.159(b)(3); see 73 Fed. Reg. 23353 (adding paragraph (3) under § 3.159(b).  Nevertheless, the Board finds that no prejudice to the Veteran has resulted from the inadequate timing of the notice with respect to disability ratings.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  

In this regard, the Board observes that, as a matter of law, providing the Veteran with VCAA-compliant notice prior to a readjudication "cures" any timing problem resulting from any deficiency in notice content or the lack of notice prior to an initial adjudication.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007); citing Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A statement of the case (SOC) and supplemental SOC (SSOC) constitute "readjudication decisions" that comply with all due process requirements if preceded by adequate VCAA notice.  See Mayfield, 499 F. 3d.  In the present case, subsequent to the letter sent in December 2011, which informed the Veteran of the evidence necessary to support disability ratings and effective dates and of his and VA's obligations in providing such information, the Veteran was provided with SSOCs.  Therefore, any deficiency of timing of notice was rectified by subsequent readjudication of the claims.  

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied.  Mayfield, 444 F.3d at 1333.  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing him with a VA examination.  The Veteran's service treatment records, VA medical records, and the reports of March 2004, February 2007, and August 2010 VA examinations were reviewed by both the AOJ and the Board in connection with adjudication of the claims.  The Veteran has not identified any additional, relevant treatment records the Board needs to obtain for an equitable adjudication of the claims.

With regard to the VA examinations, the Board notes that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, each examiner examined the Veteran, and then provided detailed findings related to the current symptomatology of the Veteran's service-connected left ankle disability.  The Board notes that the March 2004 examination report does not reflect that the claims file was reviewed.  However, it is the present findings that are most relevant to an initial and increased rating claim.  There is nothing to indicate that any examiner's findings are not consistent with the other evidence of record or insufficient for determination of the appropriate rating or to suggest that the March 2004 VA examination report is not probative of the claims.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159 (c)(4).  

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claims without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claims.

II. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  As such, the Board has considered all evidence of record in evaluating the Veteran's service-connected left ankle disability.  Also, in Fenderson, the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28.  As such, in accordance with Fenderson, the Board has considered the propriety of staged ratings in evaluating the Veteran's service-connected disability.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In rating musculoskeletal disabilities, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are relevant for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis).  However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).    

Normal range of ankle motion is from 20 degrees of upward dorsiflexion to 45 degrees of downward plantar flexion.  38 C.F.R. § 4.71, Plate II. 

The Board observes that the words "moderate" "moderately severe," and "marked," as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

The Veteran's service-connected status post-operative, Achilles tendon repair of the left ankle has been assigned an initial 10 percent rating prior to August 18, 2010 and an initial 20 percent rating from August 18, 2010 under the criteria of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 (2011).  Under these criteria, a 10 percent rating is assigned for moderate limitation of motion, and a 20 percent rating is assigned for marked limitation of motion.  A 20 percent rating is the maximum rating available under Diagnostic Code 5271. 

There is no evidence of nonunion or malunion of the ankle joint with impairment in the knee or ankle (Diagnostic Code 5262); ankylosis of the ankle (Diagnostic Code 5270); ankylosis of the subastralgar or tarsal joint (Diagnostic Code 5272); malunion of Os calcis or astragalus (Diagnostic Code 5273); or astragalectomy (Diagnostic Code 5274).  Further, a rating for degenerative or traumatic arthritis is only for consideration when limitation of motion of a joint is otherwise not compensated.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.  Thus, a higher or separate evaluation under any of these rating codes is not for consideration.

The relevant evidence includes the reports of two VA examinations conducted in March 2004, February 2007, and August 2010.  Range of motion was 35 degrees extension (dorsiflexion), 45 degrees plantar flexion, 30 degrees inversion, and 10 percent eversion.  The examiner commented that this range reflected a 60 degree loss due to pain and stiffness.  He stated that there was no real evidence of weakness, fatigue, or incoordination.  The examiner noted a six-inch, curved post-surgical scar.  X-rays showed degenerative arthritis.

In February 2007, the findings specific to the left ankle were limited as the examination was primarily for the Veteran's venous stasis disease and metatarsalgia, which are service-connected separately.  Range of motion was to 10 degrees dorsiflexion and 25 degrees plantar flexion with motion limited by stiffness, but not pain.  However, there was increased pain with repetition, but no weakness, fatigability, or incoordination.    

At the August 2010 VA examination, the Veteran had subjective complaints of giving way, stiffness, weakness, and pain.  He reported locking episodes several times per week and repeated effusions.  He indicated always using an ankle brace.  Objectively, the examiner found crepitus and tenderness; there was no instability.  Range of motion was to 5 degrees dorsiflexion (pain began at 1 degree), 15 degrees plantar flexion (pain began at 5 degrees).  Range of motion was not otherwise limited by pain, fatigue, weakness, or incoordination.  The examiner stated that the disability moderately affected recreation, traveling, and driving, and severely affected chores, shopping, exercise, and sports.  

At a separate scar examination, the examiner observed the scar to be painful, measuring 6 cm X 0.4 cm.  There was no skin breakdown, adherence, tissue loss, elevation, depression, induration, or inflexibility.  The total area was less than 6 square cm.  

Based on the above, the Board determines that the preponderance of the evidence is against an initial rating in excess of 10 percent prior to August 18, 2010 and in excess of 20 percent from August 18, 2010 for the service-connected left ankle disability.  In this regard, the Board observes that the evidence prior to August 18, 2010 reflects that the Veteran's range of motion was to no more than 10 degrees dorsiflexion and 25 degrees plantar flexion, which represents a loss of 30 degrees or approximately 46 percent, of the full 65 degrees range of motion for the ankle.  The Board further observes that the first VA examination found no limitation of motion in relation to what is deemed normal for the ankle.  Moreover, this limitation of motion is in distinct contrast to the total loss of 45 degrees shown in August 2010, which is an almost 70 percent loss of range of motion.  In light of these facts, the Board finds that the Veteran's limitation of motion of the ankle was no greater than moderate prior to August 18, 2010.  

The Veteran's service-connected left ankle disability has been assigned a 20 percent rating from August 18, 2010, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2011).  This rating contemplates marked limitation of motion of the ankle and is the maximum rating available under Diagnostic Code 5271.  To obtain a higher schedular rating, the service-connected right ankle disability would have to exhibit ankylosis in plantar flexion or dorsiflexion as described under 38 C.F.R. § 4.71a, Diagnostic Code 5270 (2011).  As the evidence does not indicate that any ankylosis is present in the service-connected left ankle, a rating in excess of 20 percent is not available under the schedular criteria.

As noted, the Board is required to consider the effect of pain and weakness when rating a disability of the musculoskeletal system.  38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca.  However, the objective evidence does not demonstrate functional limitation due to pain or weakness that more nearly approximates the criteria for a higher evaluation. 

As for the Veteran's service-connected left ankle scar, the Board notes that, for scars other than on the head, face, or neck, the maximum rating available is 10 percent unless the scar is deep or nonlinear and covers an area of at least 12 sq. inches (77 sq. cm.) or has other disabling effects under another appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2011).  None of these factors are present.  Accordingly, the Board determines that a rating in excess of 10 percent for service-connected left ankle scar is not warranted.  

The Board has contemplated the Veteran's statements with respect to his symptomatology.  The Veteran can attest to factual matters of which he had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Board notes that his subjective complaints of pain and giving way are contemplated by the ratings assigned, and that other symptoms, such as swelling, are compensated by the ratings of other service-connected disabilities.  

The Board has considered the applicability of the benefit of the doubt doctrine.  However, as reflected by the above discussion, the competent and probative evidence does not show that the Veteran's symptoms more closely approximate ratings in excess of those assigned.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal, and his service connection claims must be denied.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7. 

Extra-schedular and TDIU ratings

An extra-schedular rating is a component of a claim for an increased rating.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App.  111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extra-schedular rating include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board finds no evidence that the Veteran's service-connected left ankle disability presents such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  As reflected by the above discussion, the Veteran's symptoms are well within those contemplated by the rating schedule.  Therefore, further consideration of an extra-schedular rating is not warranted in this case. 

Finally, while the appeal was pending, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part and parcel of an increased-rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating in this circumstance when the TDIU issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, the Veteran has not filed a claim for TDIU, and the record shows that he is currently employed.  Therefore, the issue is not raised by the record, and further consideration is not warranted.  


ORDER

An initial rating in excess of 10 percent for service-connected status post-operative Achilles tendon repair of the left ankle prior to August 18, 2010 is denied.

An initial rating in excess of 20 percent for service-connected status post-operative Achilles tendon repair of the left ankle from August 18, 2010 is denied.

An initial rating in excess of 10 percent for residual scar associated with Achilles tendon repair of the left ankle is denied. 



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


